DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms TREVIRA, ES FIBERVISIONS AL-ADHESION-C, WEYCO, WACKER VINNOL, WACKER VINNAPAS, WACKER VINAC, CELANESE, BERCON BERSTRENGTH, MICHEM PRIME, DUR-O-SET, KYMENE, STOCKHAUSEN, BASF HYSORB, EVONIK FAVOR, AEROSOL, SUZANO and SUZANO EUCOFLUFF which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: “versus the high core bicomponent fiber” at the end of paragraph [00128] should be “versus the low core bicomponent fiber”.  
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 6 refers to Samples 3A and 3B, but should refer to Samples 5A and 5B per paragraphs [00143-146] of the present disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16-17 of copending Application No. 16/651,711 in view of Ren et al (USPGPUB 2020/0392658).
Regarding claim 1, claim 1 of the copending application meets all the limitations of this claim except for the limitation “wherein the nonwoven material is patterned on at least one surface in the cross-machine direction (CD)”.
Ren discloses a composite sheet material for use in absorbent articles, and more particularly, to a composite sheet material comprising a porous fluid acquisition layer and an airlaid layer comprising a blend of cellulose staple fiber and non-cellulose staple fibers [0001]. The airlaid layer is a nonwoven layer [0008]. A pattern of alternating ridges and grooves can be embossed onto the airlaid component of the composite sheet in the cross direction (CD) (wherein the nonwoven material is patterned on at least one surface in the cross-machine direction (CD)) [0117-118]. Such a pattern helps to further distribute the absorbed fluid so that it may be more evenly distributed throughout the airlaid layer, and hence, throughout the absorbent core [0117].
Ren is analogous because it discloses composite sheet materials for use in absorbent articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a pattern of alternating ridges and grooves in the CD direction in the surface of the airlaid nonwoven material of claim 1.  One of ordinary skill in the art would have been motivated to apply such a pattern because this would help to further distribute the absorbed fluid so that it may be more evenly distributed throughout the airlaid layer, and hence, throughout the absorbent core as disclosed by Ren above.
Regarding claims 2-7, 16, and 20, claims 2-7 and 16-17 of the copending application correspond and meet the limitations of these claims, respectively.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ren et al (USPGPUB 2020/0392658).
Regarding claims 1 and 16-17, Ren discloses a composite sheet material for use in absorbent articles, and more particularly, to a composite sheet material comprising a porous fluid acquisition layer and an airlaid layer comprising a blend of cellulose staple fiber and non-cellulose staple fibers [0001]. The airlaid layer is a nonwoven layer [0008]. The non-cellulose fibers of the airlaid layer can comprise bicomponent fibers having a polyethylene sheath and a polyethylene terephthalate (PET) core [0096] [0077]. The weight percentage of the sheath to that of the core in the fibers can vary between about 10:90 to 90:10 and preferably from 60:40 to 40:60 (An airlaid nonwoven material, comprising high core bicomponent fibers having a polyester core and a polyethylene sheath and a core to sheath ratio of greater than about 1:1) [0074]. A pattern of alternating ridges and grooves can be embossed onto the airlaid component of the composite sheet in the cross direction (CD) (wherein the nonwoven material is patterned on at least one surface in the cross-machine direction (CD)) [0117-118]. In one embodiment, the surface 22 of the composite sheet 10 has a plurality of alternating ridges R and channels/grooves C that are defined on the surface of the outermost airlaid layer (The airlaid nonwoven material of claim 1, wherein at least one layer comprises a pattern of indentations – claim 16) (The airlaid nonwoven material of claim 16, wherein the indentations form valleys and ridges on at least one outer surface of the nonwoven material – claim 17) [0117] [Fig. 5].

    PNG
    media_image1.png
    416
    501
    media_image1.png
    Greyscale

When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." See MPEP 2131.03, II, Anticipation of Ranges. In the present case, the claimed range for the core to sheath ratio is “greater than about 1:1” whereas the disclosed prior art range is from 10:90 to 90:10 (or 1:9 to 9:1). The claimed range of “greater than about 1:1” is open-ended; however, the prior art range of up to 9:1 overlaps most, if not all, practical configurations of those embodiments encompassed by the range “greater than about 1:1”.
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of greater than about 1:1 overlaps the prior art range of 10:90 to 90:10 (1:9 to 9:1).
Ren is analogous because it discloses composite sheet materials for use in absorbent articles.
Regarding claim 3, Ren discloses that the basis weight of the airlaid layer can range from about 30 to 100 gsm [0100]. Inventive examples 5, 6, and 7 have airlaid components with a basis weight of 50 gsm, 50 gsm, and 85 gsm, respectively [0248-249] [0251]. Examiner’s note: inventive examples 6 and 7 each have more than one airlaid layer. In this case, the airlaid layers correspond to the claimed airlaid nonwoven material. Also note that in each of these examples the bicomponent fibers of each airlaid layer are PE/PET bicomponent fibers. The basis weights of the airlaid component of each of inventive examples 6 and 7 are determined by subtracting the basis weight of the fluid acquisition layer from the total basis weight of the composite.
According to MPEP 2131.03, Anticipation of Ranges, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present case, inventive examples 5-7 of the prior art anticipate the claimed range of from about 50 gsm to about 100 gsm since such embodiments disclose basis weights of 50 gsm, 50 gsm, and 85 gsm, respectively (The airlaid nonwoven material of claim 1, having a basis weight of from about 50 gsm to about 100 gsm).
Alternatively, according to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of from about 50 gsm to about 100 gsm overlaps the prior art range of 30 to 100 gsm.
Regarding claim 4, Ren discloses that the thickness of the composite sheet (i.e., including both the fluid acquisition layer and the airlaid component) can range from about 1 to 6 mm and preferably from about 1.6 to 2.5 mm [0066]. The thickness of the fluid acquisition layer can range from about 0.4 to 4 mm and preferably from about 0.8 to 1.5 mm [0076]. Examiner’s note: using the broader ranges leads to a thickness/caliper range of the airlaid component of less than 0.6 mm up to 5.6 mm. Using the narrower preferred ranges leads to a thickness/caliper range of the airlaid component of 0.1 mm to 1.7 mm.
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute."  See MPEP 2131.03, II, Anticipation of Ranges. In the present case, the prior art discloses caliper ranges for the airlaid component of less than 0.6 mm up to 5.6 mm and from 0.1 mm to 1.7 mm. Both of these ranges fall entirely within the claimed range of from about 0.1 mm to about 7.5 mm. In the former case (i.e., the range of less than 0.6 mm up to 5.6 mm), the prior art range overlaps the majority of the claimed range. Therefore, the prior art discloses ranges with sufficient specificity to anticipate the claimed range.
Alternatively, according to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 0.1 mm to about 7.5 mm overlaps the prior art ranges of less than 0.6 mm up to 5.6 mm and from 0.1 to 1.7 mm (The airlaid nonwoven material of claim 1, having a caliper of from about 0.1 mm to about 7.5 mm).
Regarding claim 5, Ren discloses that the airlaid component comprises a mixture of cellulose staple fibers and non-cellulose staple fibers (further comprising cellulose fibers) [0090]. 
Regarding claim 20, Ren discloses that the composite sheets can be used in a wide variety of absorbent articles (An absorbent product, comprising the airlaid nonwoven material of claim 1) [0121-125].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al as applied to claim 1 above, and further in view of Ren et al (USPGPUB 2020/0392658).
Regarding claim 2, the limitations of claim 1 have been set forth above. Examiner’s note: Ren’s range of 10:90 to 90:10 for the core to sheath ratio overlaps the claimed value of 7:3 (where the high core bicomponent fibers have a core to sheath ratio of about 7:3).
Regarding claims 6-10 and 13-14, Ren further discloses that the weight percentage of the sheath to that of the core in the fibers can vary widely depending on the desired properties of the nonwoven fabric [0074]. The weight ratio of the sheath to the core can vary between about 10:90 to 90:10 [0074]. In some embodiments, the non-cellulose fibers can comprise blends of fibers such as blends comprising different bicomponent fibers [0098] [0094]. Ren further discloses that the airlaid component can comprise one or more airlaid layers [0006]. 
Ren is silent with regard to a single embodiment of the nonwoven fabric having both high core and low core bicomponent fibers.
However, it would have been obvious to one having ordinary skill in the art to adjust the weight percentage of the sheath to that of the core in a single layer and/or between different layers of the airlaid component for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (The airlaid nonwoven material of claim 1, further comprising low core bicomponent fibers having a core to sheath ratio of less than about 1:1 – claim 6) (The airlaid nonwoven material of claim 6, comprising: a first layer comprising the low core bicomponent fibers; and a second layer comprising the high core bicomponent fibers – claim 7).  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As discussed above, Ren discloses that the weight percentage of the sheath to that of the core in the fibers can vary widely depending on the desired properties of the nonwoven fabric, the weight ratio can vary between about 10:90 to 90:10, the non-cellulose fibers can comprise blends of fibers such as blends comprising different bicomponent fibers, and the airlaid component can comprise one or more airlaid layers.
Regarding claims 8-10 and 13-14, Ren further discloses that the airlaid component includes at least one layer comprising a mixture of cellulose staple fibers and non-cellulose staple fibers (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the low core bicomponent fibers and cellulose fibers; and a second layer comprising the high core bicomponent fibers – claim 8) [0089-90]. The airlaid component comprises three layers in multiple inventive embodiments (IE 4 and IE7) (The airlaid nonwoven material of claim 8, further comprising a third layer comprising the low core bicomponent fibers – claim 9) (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the low core bicomponent fibers and cellulose fibers; a second layer comprising high core bicomponent fibers; and a third layer comprising low core bicomponent fibers and cellulose fibers – claim 10) (The airlaid nonwoven material of claim 1, comprising: a first layer comprising the low core bicomponent fibers; a second layer comprising the high core bicomponent fibers; and a third layer comprising cellulose fibers – claim 13) (The airlaid nonwoven material of claim 13, wherein the first layer and/or the second layer further comprise cellulose fibers – claim 14) [0240-241] [0251-253].
Regarding claim 11, Ren discloses that the composite sheet is useful as a fluid AQDL (acquisition/distribution) component in absorbent articles [0006]. The composite sheet comprises a fluid acquisition component and an airlaid component overlying the fluid acquisition component (An acquisition material, comprising the airlaid nonwoven material of claim 10) [0006]. Examiner’s note: Ren’s composite sheet corresponds to the claimed “acquisition material”.
Regarding claim 12, an absorbent article (pad 100) can include a topsheet 102, backsheet 104, and an absorbent core 106 disposed therebetween [0154]. Pad 100 also includes a composite sheet 10 defining a fluid AQDL component 112 [0153-156] [Fig. 8]. The AQDL component corresponds to the disclosed composite sheet (An absorbent product, comprising the acquisition material of claim 11 and an absorbent core) [0156]. 

    PNG
    media_image2.png
    558
    487
    media_image2.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al as applied to claim 13 above, and further in view of Hurley et al (USPGPUB 2006/0154547).
Regarding claim 15, the limitations of claim 13 have been set forth above. Ren further discloses that a wide variety of different cellulose materials can be used for the cellulose fibers including fibers derived from hardwood pulp [0091].
Ren is silent with regard to using eucalyptus pulp cellulose fibers.
Hurley discloses high strength nonwoven composite wipe materials [0002] [0006] comprising cellulosic fibers and/or synthetic fibers and bicomponent fibers with optional binder [0008-11]. The nonwoven material is airlaid [0043] [0046-47]. The cellulosic fibers can be from hardwood pulp such as eucalyptus [0077]. 
Hurley is analogous because it discloses nonwoven composite wipe materials comprising airlaid material with a mixture of cellulosic fibers and bicomponent fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cellulose fibers derived from eucalyptus pulp in one or more layers of Ren’s airlaid component (The airlaid nonwoven material of claim 13, wherein the cellulose fibers of the first layer and the third layer comprise eucalyptus pulp).  One of ordinary skill in the art would have been motivated to use such cellulose fibers in Ren’s airlaid component because Ren discloses that cellulose fibers derived from hardwood pulp can be used and Hurley discloses that eucalyptus pulp is a type of hardwood pulp-based cellulose fiber that can be used in an airlaid nonwoven composite material comprising similar materials as Ren and used in the same type of application (i.e., absorbent products).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al as applied to claim 17 above, and further in view of Noda et al (USPGPUB 2008/0085399).
Regarding claim 18, the limitations of claim 17 have been set forth above.
Ren is silent with regard to the valleys/grooves/channels and ridges having different basis weights.
Noda discloses a multilayer nonwoven fabric including a plurality of layers [0003]. Objects of the invention include reducing foreign-body sensations or excreta from readily adhering to the user’s skin [0008] and wherein the surface layer feels nice and soft and a raised ridge portion is not easily crushed during use [0223]. The multilayer nonwoven fabric includes a first and second fiber layer laminated to each other and adjusted such that the fiber layers have predetermined shapes such as a groove and ridge pattern [0009-10].  The region constituting the bottom of the groove portion 1 is adjusted such that the basis weight of the fibers 101 is less than that in the raised ridge portion 2 [0111] [Fig. 2].

    PNG
    media_image3.png
    531
    747
    media_image3.png
    Greyscale


The variable basis weight between the ridges and the grooves is desirable in order to allow liquid to permeate the region constituting the bottom of the groove portion 1 and not easily held by the raised ridge portion 2 due to its porous structure [0113] [0122] [0154] [0223]. The basis weight of the raised ridge portion 2 is adjusted to be greater so that the formed porous structure is suitable maintained [0156]. The multilayer nonwoven fabric can be used in an absorbent article and can be employed as an intermediate sheet between the surface sheet in the absorbent article and an absorber [0221]. In this case, a region in contact with the surface sheet or the absorber is reduced, thus reducing the likelihood that body fluid can return from the absorber [0221]. 
Noda is analogous because it discloses multilayer nonwoven fabrics that can be used in absorbent articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lower basis weight in the groove portions relative to the basis weight of the ridges of Ren’s embossed airlaid component (The airlaid nonwoven material of claim 17, wherein the valleys and ridges have different basis weights).  One of ordinary skill in the art would have been motivated to apply such a variable basis weight to the grooves and ridges because of the advantages disclosed above by Noda, i.e., providing the ability to maintain the embossed structure while allowing for greater permeability of liquids in the groove portions. Ren discloses that the fluid acquisition layer is typically disposed towards the top sheet whereas the airlaid component is disposed towards the absorbent core [0117]. Fluid entering the composite sheet material is distributed through the fluid acquisition layer and into the airlaid layer(s) [0117]. As it is transported towards the absorbent core, the plurality of ridges and channels helps to further distribute the fluid so that it may be more evenly distributed throughout the airlaid layer, and hence, throughout the absorbent core [0117]. As disclosed by Noda above, the embossed nonwoven can be employed in a similar/same manner (i.e., as an intermediate sheet between the surface sheet in the absorbent article and an absorber). Use of the aforementioned variable basis weights between the grooves and ridges in such an embossed structure leads to enhanced structural integrity of the ridges and greater permeability of liquids in the grooves as disclosed by Noda above.
Regarding claim 19, Noda discloses that the basis weight of the raised ridge portion 2 is 15 to 250 gsm and particularly 25 to 120 gsm [0114]. If the basis weight of the raised ridge portion is less than 15 gsm, the raised ridge portion may be crushed due to weight of the fluid [0115]. If the basis weight of the raised ridge portion is greater than 250 gsm, then fluid that has been excreted into the raised ridge portion is not easily transferred downward and may stay in the raised ridge portion [0116]. The basis weight of the bottom of the groove portion 1 is 3 to 150 gsm and particularly 5 to 80 gsm [0117]. If the basis weight of this region is less than 3 gsm the nonwoven fabric may be easily damaged during use [0118]. If the basis weight of this region is greater than 150 gsm, liquid may undesirably accumulate in the groove portion (The airlaid nonwoven material of claim 17, wherein the valleys have a basis weight of from about 5 gsm to about 15 gsm, and the ridges have a basis weight of from about 35 gsm to about 45 gsm) [0119].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781